Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 15/380,931 (filed 12/15/2016) ABN which is a DIV of 14/541,019 (filed 11/13/2014) PAT 9526768. Note: this application therefore is a DIV of 14/541,019 which was subjected to Restriction requirement on 12/22/2014, wherein the method was elected and the composition claims were withdrawn.

Election
Applicant’s election with traverse of Group I, claims 1-6 and species of oral dosage form in the reply filed on 8/31/2020 is acknowledged. The traverse is based on the argument that Group I and II inventions are intertwined. This is not found persuasive for the reasons of record (see requirement for restriction dated 6/30/2020). Claim 4 (drawn to nonelected species) and claims 7-14 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Claims 1-2, 5-6 and 15-17 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 101 over claims 1-2, 5-6 and 16 are hereby withdrawn.

In view of amended claims and applicant’s arguments, the rejections under 35 USC 102 over Zhang over claims 1-2, 5-6 and 16 are hereby withdrawn.

Maintenance of Rejections:
Rejections
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 15 and 17 are determined to be directed to a product of nature. 
Claims 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See The 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural product/phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 15, the judicial exception (JE) is a natural product/phenomenon. Claim 15 direct to a composition comprising two or more Prong two, No), because the effective amount (of the composition) are recited at a high level of generality and fails to meaningfully limit the claim (treating cancer), it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. 
Regarding Step 2B (No), the claimed biomaterial as a whole does not amounts to significantly more than the recited exception. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 9/10/2021 have been fully considered but they are not persuasive.
Applicant argued that the amended claims direct to composition for treating cancer orally.
It is the examiner’s position that the compositions in claim 15 are recited at a high level of generality (“orally to treat the patient’s cancer” only recites the intended use of the claimed composition without providing structure/material limitations to the composition) to include naturally occurring proteolytic enzymes (from grated/diluted juice of listed fruit) and a fining agent at all levels, no specific amount/ratio/combination is claimed (no specific effective amount is claimed). The combination of three naturally occurring products is well-understood, routine and conventional (see 102 rejections below), thus the composition does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1984). There is no indication in the specification that the claimed composite have any characteristic (structural, functional, or otherwise) that are different from the naturally occurring products because grated and diluted juice provide no different characteristics structurally/functionally. The .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN102660427, translation provided, pages 1-9).
For Claims 15 and 17: the reference teaches a composition comprising: two or more proteolytic enzymes from grated/diluted juice of ginger and pineapple: bromelain (from pineapple juice, page 2, [0009]++ and page 8, claim 1) and ginger protease (from ginger juice, page 2, [0009]++ and page 8, claim 1) and bentonite as a fining agent (page 8, claim 1, line 6++). No specific “effective amount” is claimed for the intended use of treating cancer, therefore the limitation is met.
Response to Argument
Applicant’s arguments filed 9/10/2021 have been fully considered but they are not persuasive.
Applicant argued that Zhang fails to teach the claimed composition wherein the composition is given to a human cancer patient orally to treat the patient’s cancer.
It is the examiner’s position that “wherein the composition is given to a human cancer patient orally to treat the patient’s cancer” only recites the intended use of the claimed composition without providing structure/material limitations to the composition, therefore it is not part of the composition. Zhang teaches all the ingredients of the claimed composition including at least two proteolytic enzymes from grated/diluted juice of ginger and pineapple: bromelain (from pineapple juice, page 2, [0009]++ and page 8, claim 1) and ginger protease (from ginger juice, page 2, [0009]++ and page 8, claim 1) and bentonite as a fining agent (page 8, claim 1, line 6++). No specific “effective amount” is claimed for the intended use of treating cancer, therefore the limitation is met.

New Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 5-6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinicke (1957, 11(3):225-234, IDS).
Heinicke teaches: for Claims 1, 2, 6 and 16: the reference teaches a composition comprising: an egg albumin (page 231, Fig. 4 also see right column, line 7++) and pineapple stem juice composition (page 229, left column,1st paragraph and page 231, Fig. 4) comprising two or more proteolytic enzyme: bromelain and actinidain from pineapple (page 231, left column, line 14++) because according to the instant specification pineapple has at least these two proteolytic enzymes, page 56, [0272] and egg albumin as a fining agent (page 231, Fig. 4). No specific “effective amount” is claimed for the intended use of treating cancer, therefore the limitation is met; for Claim 5: the reference teaches the composition is in an oral dosage form because juice can be eaten (page 228, Table I) and water/buffer in the solution is diluent/carrier (page 229, left column, 1st paragraph++).
Heinicke does not explicitly teach intravenous composition comprising an IV specific injection water as recited in claim 1. However, Heinicke teaches/suggests intravenous composition of trypsin to treat disease (page 226, left column, 2nd full paragraph, line 19++) which inherently comprising IV specific injection water.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use an intravenous composition.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches plant protease composition and Heinicke teaches/suggests intravenous composition of trypsin/protease to treat nd full paragraph, line 19++). In addition, it would have been obvious to one skilled in the art to choose route of administration of the composition: intravenous or oral to achieve the predictable result of treating disease/cancer.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed composition, the option of intravenous or oral route, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653